t c summary opinion united_states tax_court samuel c and linda p johnson petitioners v commissioner of internal revenue respondent docket no 20072-08s filed date kathryn s crawford for petitioners brandon s cline for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure respondent issued a notice_of_deficiency to petitioners in which he determined the following deficiencies additions to tax and penalty year deficiency dollar_figure big_number additions to tax and penalty a a dollar_figure -0- dollar_figure -0- -0- after concessions the issues for decision are whether petitioners are entitled to a loss deduction of dollar_figure million for and corresponding net_operating_loss nol carryforwards for and liable for a sec_6651 addition_to_tax for and and liable for a sec_6662 accuracy-related_penalty for 1petitioners and respondent signed a stipulation of settled issues for petitioners concede that they failed to file their federal_income_tax return timely failed to report taxable rental income of dollar_figure failed to report cancellation of debt income of dollar_figure and failed to report on schedule c profit or loss from business income of dollar_figure for petitioners concede that they failed to file their federal_income_tax return timely that they failed to report taxable rental income of dollar_figure and that they were liable for a computational adjustment to their claimed medical_expense_deduction that was based on an increase in adjusted_gross_income for petitioners concede that they failed to report ordinary_income of dollar_figure and that they were liable for computational adjustments to their claimed medical_expense_deduction and claimed earned_income_credit that were based on an increase in adjusted_gross_income background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by reference petitioners resided in alabama when they filed their petition johnson associates mortgage co inc johnson associates was incorporated in delaware on date it was a full-service mortgage company that originated underwrote closed and serviced single-family residential mortgages johnson associates’ initial capital was big_number shares of stock with a par_value of dollar_figure per share on date johnson associates filed for a certificate of authority to conduct business in alabama as a foreign_corporation the application_for the certificate reflects big_number issued shares mr johnson petitioner was the president chief operating officer and chief_executive_officer of johnson associates he was a salaried employee of johnson associates and upon its incorporation his compensation included a monthly salary of dollar_figure plus bonuses petitioner and his father were johnson associates’ majority shareholders johnson associates took out lines of credit with several banks in birmingham alabama including regions bank regions the line of credit from regions was used for operating capital johnson associates began to experience financial difficulties in either or it did not pay petitioner a salary at that time because it did not have enough profits to pay his salary and other employees’ salaries in regions called for payment of johnson associates’ line of credit after the debt reached over dollar_figure million petitioner and his father negotiated a new promissory note with regions on date under the new agreement petitioner in his personal capacity his father and petitioner as president of johnson associates are listed as the borrowers on a regions promissory note for dollar_figure the loan called for interest- only payments until after petitioner’s father’s death several mortgages held by johnson associates and a dollar_figure life_insurance_policy that petitioner’s father owned and that petitioner was the beneficiary of were given as collateral for the loan petitioner’s father died on date in date the life_insurance_company issued a check to regions for dollar_figure in date petitioner signed another promissory note for dollar_figure with regions petitioner signed the promissory note in his individual capacity as executor of his father’s estate and as president of johnson associates this promissory note also called for accrued interest-only payments and was secured_by the same mortgages that served as collateral for the first promissory note the maturity_date of the second promissory note was date at which time the unpaid principal balance and accrued interest would be due on date petitioner wrote a personal check to regions to pay the balance of the second promissory note the funds to pay the second promissory note were obtained from petitioner’s personal checking account his inheritance from his father’s estate and loans from his children petitioners reported a loss of dollar_figure on line other income of their form_1040 u s individual_income_tax_return see statement is typed on line of form_1040 statement form_1040 line other income lists petitioners’ other income as the following description amount dollar_figure nol_carryover to murphy johnson i llc big_number bank one--debt cancellation big_number chase--debt cancellation big_number mbna--debt cancellation big_number operating loss johnson associates big_number less expenses big_number miles big_number total big_number petitioners reported an nol_carryover of dollar_figure on line of their form_1040 the statement accompanying the return is for schedule e supplemental income and loss and does not include any additional information concerning the nol only page of schedule e is attached to the return no other statements accompany the return petitioners reported a loss of dollar_figure on line of their form_1040 see statement is typed on line statement lists petitioners’ other income as the following description debt cancellation--usaa savings hare wynn newell and newton prior year nol total amount dollar_figure big_number big_number big_number respondent issued petitioners a notice_of_deficiency for and that disallowed their initial loss claim for and their nol carryforwards for and respondent also determined that petitioners were liable for a sec_6651 addition_to_tax for and and a sec_6662 accuracy-related_penalty for discussion generally the commissioner’s determinations are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a see 503_us_79 290_us_111 in some cases the burden_of_proof with respect to relevant factual issues may shift to the commissioner under sec_7491 petitioners did not argue or present evidence that they satisfied the requirements of sec_7491 therefore there is no burden shift under sec_7491 i the loss claim and the and nol carryforwards petitioners argue that they should be allowed a deduction for a bad_debt because petitioner had to personally guarantee both of the promissory notes petitioners’ argument that the loan payments constitute a bad_debt is wrong petitioner was listed as a separate borrower on both of the regions promissory notes he was not a guarantor of the loans but instead was primarily liable for each of them in his personal capacity ‘deductions are not permitted on account of the repayment of loans ’ 62_tc_878 quoting 11_bta_1299 deductions are allowed under sec_162 for the ordinary and necessary expenses of carrying on an activity that constitutes the taxpayer’s trade_or_business 91_tc_713 affd 905_f2d_241 8th cir 47_tc_483 the performance of services as an employee constitutes a trade_or_business 91_tc_352 when deciding which taxpayer an individual or a corporation is entitled to deduct certain expenses it is important to remember that a corporation is a separate_entity from its shareholders for tax purposes see 319_us_436 it is well established that officers employees or shareholders may not deduct the payment of corporate expenses on their individual returns craft v commissioner tcmemo_2005_197 citing 308_us_488 269_f2d_108 4th cir affg tcmemo_1958_60 and 51_tc_746 such payments constitute either capital contributions or loans to the corporation and are deductible if at all only by the corporation gantner v commissioner supra pincite citing deputy v du pont supra pincite and rink v commissioner supra pincite during his testimony petitioner often referred to the royal we when discussing whether he his father or johnson associates took certain actions petitioner introduced no evidence that the payment of the loan was an ordinary_and_necessary_expense related to his trade_or_business of being an employee of johnson associates petitioner testified that he felt a moral obligation in addition to the legal_obligation to repay the loan and that he did not want to ruin his name and reputation in the real_estate community the repayment of the loan does not morph into a deductible expense just because petitioner made the payment to protect his reputation see brenner v commissioner supra pincite even if petitioner had paid off the loan to protect his equity_interest in johnson associates the payments would be capitalized and not considered deductible expenses to petitioner see craft v commissioner supra petitioner has failed to prove that the repayment of the regions loan was any more than that the repayment of a loan therefore respondent’s determination to disallow the loss claim and subsequent and nol carryforwards is sustained ii additions to tax and accuracy-related_penalty a sec_6651 additions to tax for failure_to_file tax_return timely petitioners concede that they failed to file their and returns timely a taxpayer will not be responsible for an addition_to_tax under sec_6651 if the taxpayer can show that the failure_to_file was due to reasonable_cause and not due to willful neglect 469_us_241 reasonable_cause exists when a taxpayer exercises ordinary business care and prudence and is nonetheless unable to file his or her return within the date prescribed by law sec_301_6651-1 proced admin regs willful neglect is defined as a conscious intentional failure or reckless indifference united_states v boyle supra pincite 2because the court finds that petitioners did not incur losses that might give rise to nols we need not discuss whether petitioners properly elected to waive their nol carrybacks before claiming nol carryforwards petitioners did not provide any evidence that their failure_to_file their and returns timely was due to reasonable_cause and not due to willful neglect accordingly respondent’s determination of the failure_to_file additions to tax for and is sustained b sec_6662 accuracy-related_penalty sec_6662 and b imposes a 20-percent accuracy- related penalty on the portion of an underpayment that is attributable to a substantial_understatement_of_income_tax an understatement of income_tax is the excess of the amount of income_tax required to be shown on the return for the taxable_year over the amount of income_tax that is shown on the return reduced by any rebate see sec_6662 an understatement is substantial if it exceeds the greater of percent of the tax required to be shown on the return for the taxable_year or dollar_figure see sec_6662 the commissioner bears the burden of production with respect to the applicability of an accuracy-related_penalty determined in a notice_of_deficiency sec_7491 in order to meet that burden the commissioner need only make a prima facie case that imposition of the penalty is appropriate 116_tc_438 once that burden is met 3the court need not determine whether petitioners are liable for the accuracy-related_penalty due to negligence the taxpayer bears the burden of proving that the accuracy- related penalty does not apply because of reasonable_cause substantial_authority or the like sec_6662 sec_6664 higbee v commissioner supra pincite respondent has met his burden of production for an accuracy-related_penalty based on a substantial_understatement_of_income_tax because petitioners’ understatement of income_tax exceeds dollar_figure an accuracy-related_penalty is not imposed on any portion of the underpayment as to which the taxpayer acted with reasonable_cause and in good_faith sec_6664 sec_1 b income_tax regs incorporates a facts_and_circumstances_test to determine whether the taxpayer acted with reasonable_cause and in good_faith the most important factor is the extent of the taxpayer’s effort to assess his or her proper tax_liability id petitioners provided no evidence that they acted in good_faith and with reasonable_cause additionally petitioners conceded that they failed to report tens of thousands of dollars of income for the years in issue accordingly respondent’s determination of the accuracy-related_penalty is sustained we have considered the parties’ arguments and to the extent not mentioned we conclude the arguments to be moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
